DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-8, 10-11, and 13-16 are allowed. 
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding an array substrate, comprising: an array structure layer comprising: a semiconductor layer, disposed at a side of the flexible substrate having the flat portion and the island portion; a third insulating layer, disposed on the gate electrode layer and the second insulating layer; a source drain metal layer, disposed on the third insulating layer and filling a source via and a drain via that are formed in the second insulating layer and the third insulating layer, the source drain metal layer electrically connecting to the semiconductor layer through the source via and the drain via, wherein the island portion of the flexible substrate exposes from the third insulating layer, in combination with other claimed features, as recited in independent claim 1.  Claims 2 and 4 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 5, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising the steps of: disposing an array structure layer on the flexible substrate, wherein the step of disposing the array structure layer comprises: disposing a semiconductor layer at a side of 
Regarding claim 11, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a display panel, comprising: a flexible substrate having a first island portion and a second island portion; an organic electroluminescent device disposed on the semiconductor device, wherein the semiconductor device comprises: a third insulating layer, disposed on the gate electrode layer and the second insulating layer; a source drain metal layer, disposed on the third insulating layer and filling a source via and a drain via that are formed in the second insulating layer and the third insulating layer, the source drain metal layer electrically connecting to the semiconductor layer through the source via and the drain via, wherein the top of the first island portion and the second island portion of the flexible substrate is located above the third insulating layer, in combination with other claimed features, as recited in independent claim 11.  Claims 13-16 are dependent upon independent claim 11, and are therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
			      
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        June 5, 2021